Carroll, J.
John D. Gilman, at the time of his death, October 21, 1909, was the owner of a note for the sum of $800. David F. Keefe was the maker. Annie C. Gilman was appointed administratrix of the estate of John D. Gilman, her husband. She filed no account as such administratrix and on her death in March, 1912, John H. Cogswell was appointed administrator de bonis non of Gilman’s estate. David F. Keefe died before Gilman, leaving a widow, Maria Emma Keefe, who died after this suit was begun, and the executor of whose will is the plaintiff. She then owned the mortgaged real estate. She was a half sister of Mrs. Gilman, who in her will provided: “To my stepsister, Maria Emma Keefe, of South Boston, Massachusetts, I give and bequeath the promissory note for eight hundred dollars, made by her and her late husband and secured by mortgage of real estate numbered 63 Baxter Street South Boston, and I instruct and authorize my said executor to cancel and discharge said mortgage in the Registry of Deeds Suffolk County.”
The master reported that on the death of the testatrix, in a safe deposit box, rented in her name, there were found securities, belonging to Mrs. Gilman and to the estate of her deceased husband. The note and mortgage were found in this box. They had never been assigned or indorsed “from herself as administratrix to herself individually, and, further than the clause in her will by which she sought to dispose of it as her individual property, there is no evidence that she ever made any attempt to transfer the ownership to herself individually.” Mrs. Gilman mingled! her own funds with those of the estate. She paid the debts and charges, amounting to $10,383.77, and, to the sons of Mr. Gilman by a former marriage, she paid to one the sum of $3,115.50, and to the other the sum of $1,255.64, on account of their respective-distributive shares, and used for her own account money of the estate to the amount of $4,324.54.
This particular note and mortgage in question were so desig*367noted and set apart in the will that they are a specific, as distinguished from a general or demonstrative, legacy. Bullard v. Leach, 213 Mass. 117, and cases cited.
If some one other than Mrs. Gilman was the administrator of her husband’s estate, and, without rendering any account, continued to hold the note and mortgage in his possession without indorsement or assignment, it would hardly be contended that Mrs. Gilman was the owner thereof. The fact that she herself was the administratrix does not make her the owner of the securities. They were not hers. They were the property of her husband’s estate, and she had no more title to them individually than would be the case, if the administrator of the estate was a stranger to her.
As the legacy was specific, if Mrs. Gilman never owned the securities, or, having formerly owned them, had disposed of them before her death, it could not take effect; and, whatever her intention, even though she sought to provide for her sister by relieving the mortgage on her home, nevertheless, as Mrs. Gilman did not own the property at the time of her death, the legacy failed. Tomlinson v. Bury, 145 Mass. 346. Hazard v. Gushee, 35 R. I. 438, 448.

Decree dismissing the hill affirmed.